Title: To James Madison from Charles Pinckney, 2 September 1820
From: Pinckney, Charles
To: Madison, James


                
                    Dear Sir
                    Charleston September 2 1820
                
                I have long intended to write to you but somehow or other have neglected it—it is a long while since we have seen each other—within a few days it will be 33 Years the day we dined together on signing the Constitution—what changes have taken place since & in my opinion, one of the worst to us is that we are so much older than we were then—for in spite of all that the divines & philosophers may tell us I am honest enough to confess that I think old age is not the most comfortable state in the world—most other inconveniencies may be remedied or palliated but this cannot—it is a state which grows worse every day & he must indeed be a philosopher who can bear it without some times sighing & wishing he was young again. On my asking him if it was true Doctor Franklin has frequently told me it was that he had often said he wished to live his life over again—“that it had been a good world to him & his life a successful one & that he should like to live it over again.”
                Do not suppose however that these sombre reflections arise from my being particularly pressed yet by either the weakness or inconveniencies of age, for excepting an accident to me in returning from Congress, I have thank God enjoyed In the last twenty Year’s an uncommon share of health—my residence in Europe absolutely renewed me. I was not sick one moment while there. Madrid is certainly equal to any climate on Earth. I never

found it one day too hot or too cold there & indeed the Experience I had of every part of Europe I visited convinced me, that that was the Portion of the Globe which the Creator intended as the residence of the White Skin & that to each part of the Earth he gave a Skin & Hair suited to the Climate.
                I hope you have enjoyed Your health also & will live yet many years in continued usefulness to Your Country. If I am to judge of your residence by the name you have given to it, it must be a very healthy one—in going to Italy I went through the South [of] France & visited Montpelier whose situation & Climate I found to answer the Description given of it. I staid there near a week & in one of my walks seeing the name of Izard in large golden letters over a book shop, curiosity led me into it to enquire of the owner about his name & family—he said he had heard that one of them had emigrated about 100 Years agoe to America but he knew nothing of them & that all that were there were like himself poor & mechanics. You recollect an old Friend Mr Izard in Congress & his unusual haughtiness—how do you think he would have liked this account of the Origin of his family? I will now go to more important subjects & congratulate You on the increase & ease of our Country in every thing that can make it great, free & of course happy since I saw you—this I always knew would soon be the case & used to tell them so in Europe—but they never would believe it—they always had the idea (to use Cevallos’s Expression) that we were a people in the Woods & that as soon as we increased in numbers We would separate into small confederacies & therefore used to think very little about us. Unfortunately Graham who you sent me as my secretary had got the same notion into his head & all I could do I could never persuade him to the contrary. In the affair of the Deposit at New Orleans I never saw any one more astonished than he was when late one Evening I brought him home the King’s order to open it as he was convinced they never would do it & did not care a farthing about what We said.
                And now let me ask you what is Your Opinion about Our affairs with Spain should she refuse to ratify the treaty—shall we take Florida, or what shall we do—give me Your opinion freely—do you not recollect my consulting with you on the affair of the Misissipi treaty in 1786 recommended by Mr Jay when you were not in Congress & at Elsworths & is not a little extraordinary I should still have the opportunity to do so, about our affairs with the same nations at so distant a period.
                Let me also have Your Opinions fully & freely on the Tariff Question—this favor I ask pro bono publico, as I am obliged very reluctantly to go once more to that dreadfully cold & bleak Place Washington & shall have to give Opinions & Votes on it if I live as my Constituents in Charleston are meeting to express their abhorrence of it—by the by what do you think of those gentry at the northward on the Missouri & Tariff & other questions

of that sort—& of our old friend Rufus—come I ask you as a great favour to write me your opinions freely on those subjects & particularly such as will come before Congress—they shall be considered sacredly confidential by me.
                As I suppose You take both the National Intelligencer & Niles’ Register, You have seen my opinions on the Missouri & on the nature & importance of the State Governments to the Union strengthening it as they increase. I wish to give them on the Tarif & if necessary on the affairs with Spain & then to be done—my constituents were very anxious I should be a Candidate for reelection & I should have been reelected without an opponent—but I find the trouble of going there—the long absence from my home & friends & the dreadfully rigorous Climate where the Thermometer is 6 to 8 degrees below Zero & 40 degrees colder than Charleston make it not only prudent but indispensable to decline it. Of the 200 members nearly that compose Congress there are now only four or five who were there when I was last a member in 1801—General Smith, Mr King, Mr Macon, Mr: Dana & Mr: Randolph & probably Mr Otis. Of the Members who signed the Constitution only 7 are alive & 3 of them, nearly half from what is called “the Unhealthy South Carolina.[”] I hear You are soon about to Give us the history of the Convention & all the Speeches of the members. Lowndes mentioned something about it to me the other day—is it so—the sooner the better & when will it be. I am anxious to hear from you after You get this—to prevent accidents please send a duplicate of your letter & direct it to me in Charleston South Carolina. With affectionate regard & best Wishes I am always dear Sir Yours truly
                
                    Charles Pinckney
                
                
                    When you see Mr Jefferson please Remember me very affectionately to him—as his name was very repeatedly mentioned in Congress as favourable to the Tarif & manufacturers, I intend to write to him on it as Newton was the only Virginian who voted for it.
                
            